DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 3/13/2021 does not comply with the requirements of 37 CFR 1.121(c) because new claims 3-9 do not include proper status identifiers, namely “New”.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

Any response to this Office Action must include the claims with proper status identifiers.
Information Disclosure Statement
The information disclosure statement filed 3/13/2021 (document titles “Patent Citations”) fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the 
Use of form PTO/SB/08A and 08B, Information Disclosure Statement, to list the documents is encouraged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “The presented invention relates generally to” in line 1 should be deleted as being implied and therefore not .  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 3-9 are objected to because of the following informalities:  “will attract rodent” in line 1 of each of the claims should be amended to recite either –will attract rodents—or –will attract a rodent--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-9 each recite the limitation "the trap" at the end of the claim. There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to amend each of the claims to recite –the trap apparatus--, consistent with their preambles.
Re Claims 5 and 7, it is unclear as to the structure intended to be encompassed by the recitation “an infrared basting bulb.” An “infrared bulb” is understood by an ordinarily skilled artisan to be a light bulb emitting wavelengths in the infrared range; 
Re Claim 6, it is unclear as to what “a heating bult” in line 1 refers. For purposes of this Office Action, and as Applicant’s Specification and remaining claims are best understood, the limitation “a heating bult” will be interpreted to be a typographical error and intended to recite “a heating bulb.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chyun, KR 10-2008-0097081 (English-language translation provided on PTO-892).
Re Claim 3, Chyun discloses a rodent trap apparatus (see, e.g., “Disclosure Tech-Problem” section and “Disclosure Tech-Solution” section, in the latter section specifically, “[i]n in the present invention, the term [pest] refers to a rodent pest, including rat, rabbit and so on.”) containing a heating coil (see translation at page 3, paragraph 3 (beginning “In particular,”; ending “circulation unit.”) will attract a rodent to the trap. See translation at page 2, paragraph 1 (beginning “The present invention”; note also the use of “rodent pest” under the “Tech-Solution” section) and page 6, “Advantageous-Effects” section.
Re Claim 9, Chyun discloses a rodent trap apparatus (see, e.g., “Disclosure Tech-Problem” section and “Disclosure Tech-Solution” section, in the latter section specifically, “[i]n in the present invention, the term [pest] refers to a rodent pest, including rat, rabbit and so on.”) containing a cooling device (“blower fan”; see translation at page 5, paragraph 2-4 (beginning “Thus,”; ending “same temperature.”); will attract a rodent to the trap. See translation at page 2, paragraph 1 (beginning “The present invention”; note also the use of “rodent pest” under the “Tech-Solution” section) and page 6, “Advantageous-Effects” section.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chyun.
Re Claim 4, Chyun discloses a rodent trap apparatus (see, e.g., “Disclosure Tech-Problem” section and “Disclosure Tech-Solution” section, in the latter section specifically, “[i]n in the present invention, the term [pest] refers to a rodent pest, including rat, rabbit and so on.”) containing a heating lamp (“far infrared lamp”; see translation at page 4, paragraph 3 (beginning “In addition, the heat-generating portion 122”; ending “incandescent lamp.”) will attract a rodent to the trap. See translation at page 2, paragraph 1 (beginning “The present invention”; note also the use of “rodent pest” under the “Tech-Solution” section) and page 6, “Advantageous-Effects” section.
Although Chyun discloses a heating lamp, rather than specifically a heating bulb, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the heating lamp to use a bulb, as is well-known in the art, in order to use a conventional and widely available technology to provide the infrared radiation.
see, e.g., “Disclosure Tech-Problem” section and “Disclosure Tech-Solution” section, in the latter section specifically, “[i]n in the present invention, the term [pest] refers to a rodent pest, including rat, rabbit and so on.”) containing an infrared [basting] lamp (“far infrared lamp”; see translation at page 4, paragraph 3 (beginning “In addition, the heat-generating portion 122”; ending “incandescent lamp.”) will attract a rodent to the trap. See translation at page 2, paragraph 1 (beginning “The present invention”; note also the use of “rodent pest” under the “Tech-Solution” section) and page 6, “Advantageous-Effects” section.
Although Chyun discloses an infrared lamp, rather than specifically an infrared [basting] bulb, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the infrared lamp to use a bulb, as is well-known in the art, in order to use a conventional and widely available technology to provide the infrared radiation.
Re Claim 6, as best understood, Chyun discloses a rodent trap apparatus (see, e.g., “Disclosure Tech-Problem” section and “Disclosure Tech-Solution” section, in the latter section specifically, “[i]n in the present invention, the term [pest] refers to a rodent pest, including rat, rabbit and so on.”) containing a heating coil (see translation at page 3, paragraph 3 (beginning “In particular,”; ending “circulation unit.”)); see also “line-type structure” in translation at page 4, paragraph 3) and a heating lamp (“far infrared lamp”; see translation at page 4, paragraph 3 (beginning “In addition, the heat-generating portion 122”; ending “incandescent lamp.”) will attract a rodent to the trap. See translation at page 2, paragraph 1 (beginning “The present invention”; note also the use 
Although Chyun discloses a heating lamp, rather than specifically a heating bulb, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the heating lamp to use a bulb, as is well-known in the art, in order to use a conventional and widely available technology to provide the infrared radiation.
Re Claim 7, as best understood, Chyun discloses a rodent trap apparatus (see, e.g., “Disclosure Tech-Problem” section and “Disclosure Tech-Solution” section, in the latter section specifically, “[i]n in the present invention, the term [pest] refers to a rodent pest, including rat, rabbit and so on.”) containing a heating coil (see translation at page 3, paragraph 3 (beginning “In particular,”; ending “circulation unit.”)); see also “line-type structure” in translation at page 4, paragraph 3) and an infrared [basting] lamp (“far infrared lamp”; see translation at page 4, paragraph 3 (beginning “In addition, the heat-generating portion 122”; ending “incandescent lamp.”) will attract a rodent to the trap. See translation at page 2, paragraph 1 (beginning “The present invention”; note also the use of “rodent pest” under the “Tech-Solution” section) and page 6, “Advantageous-Effects” section.
Although Chyun discloses an infrared lamp, rather than specifically an infrared bulb, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the heating lamp to use a bulb, as is well-known in the art, in order to use a conventional and widely available technology to provide the infrared radiation.
see, e.g., “Disclosure Tech-Problem” section and “Disclosure Tech-Solution” section, in the latter section specifically, “[i]n in the present invention, the term [pest] refers to a rodent pest, including rat, rabbit and so on.”) containing a cooling device (“blower fan”; see translation at page 5, paragraph 2-4 (beginning “Thus,”; ending “same temperature.”); will attract a rodent to the trap. See translation at page 2, paragraph 1 (beginning “The present invention”; note also the use of “rodent pest” under the “Tech-Solution” section) and page 6, “Advantageous-Effects” section.
Although Chyun teaches a fan, rather than a cooling coil, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Chyun to have a cooling coil, in order to provide greater cooling functionality, or use a functionally-equivalent, i.e., to a fan, desired cooling means.
Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaisblat et al., U.S. Patent Application Publication No. 2017/0231214 A1 (hereinafter Vaisblat; cited on PTO-892 mailed 12/16/2020).
Re Claim 3, Vaisblat teaches a rodent trap apparatus (see, e.g., Abstract), wherein a rodent will be attracted to the trap if it is warm during winter. See paragraph [0051].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Vaisblat to contain a heating coil, a well-known and conventional type of heating device, to attract a rodent to the trap during winter, in order to allow the trap to be placed in any location and with self-heating means as a built-in attractant.
see, e.g., Abstract), wherein a rodent will be attracted to the trap if it is warm during winter. See paragraph [0051].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Vaisblat to contain a heating bulb, a well-known and conventional type of heating device, to attract a rodent to the trap during winter, in order to allow the trap to be placed in any location and with self-heating means as a built-in attractant.
Re Claim 5, as best understood, Vaisblat teaches a rodent trap apparatus (see, e.g., Abstract), wherein a rodent will be attracted to the trap if it is warm during winter. See paragraph [0051].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Vaisblat to contain an infrared [basting] bulb, a well-known and conventional type of heating device, to attract a rodent to the trap during winter, in order to allow the trap to be placed in any location and with self-heating means as a built-in attractant.
Re Claim 6, as best understood, Vaisblat teaches a rodent trap apparatus (see, e.g., Abstract), wherein a rodent will be attracted to the trap if it is warm during winter. See paragraph [0051].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Vaisblat to contain a heating coil and a heating bulb, both well-known and conventional types of heating devices, to attract a rodent to the trap during winter, in order to allow the trap to be placed in any location and with self-
Re Claim 7, as best understood, Vaisblat teaches a rodent trap apparatus (see, e.g., Abstract), wherein a rodent will be attracted to the trap if it is warm during winter. See paragraph [0051].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Vaisblat to contain a heating coil and an infrared [basting] bulb, both well-known and conventional types of heating devices, to attract a rodent to the trap during winter, in order to allow the trap to be placed in any location and with self-heating means as a built-in attractant. Modifying Vaisblat to have both a heating coil and an infrared bulb would ensure uniform heating throughout the trap, and also provide a backup heating means in the event of failure of one of the heating means, so as to better entice a rodent and require less maintenance of the trap.
Re Claim 8, Vaisblat teaches a rodent trap apparatus (see, e.g., Abstract), wherein a rodent will be attracted to the trap if it is cool during summer. See paragraph [0051].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Vaisblat to contain a cooling coil, a well-known and conventional type of cooling device, to attract a rodent to the trap during summer, in order to allow the trap to be placed in any location and with self-cooling means as a built-in attractant.
see, e.g., Abstract), wherein a rodent will be attracted to the trap if it is cool during summer. See paragraph [0051].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Vaisblat to contain a cooling device, to attract a rodent to the trap during summer, in order to allow the trap to be placed in any location and with self-cooling means as a built-in attractant.
Response to Arguments
Applicant has not provided remarks or arguments directed to the prior art and how the claims are distinguishable, if applicable, over the prior art references cited. Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions. Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LISA L TSANG/Primary Examiner, Art Unit 3642